DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 3, "being opened and closed, the first and second molds and maintaining pressure" should read "being opened and closed, .  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in lines 2-3, "storing the oil and conduct the oil" should read "storing the oil and conduct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the substantially rectangular parallelepiped" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Neither claim 3 nor claim 1 reference a substantially rectangular parallelepiped.  For examination purposes, claim 4 is interpreted to depend on claim 3 which establishes the multi-functional valve unit being a substantially rectangular parallelepiped shape.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JPH0655577A; of record, further translation as provided), in view of Horigome (US 2017/0334122 A1).
Regarding claim 1, Suzuki teaches a molding machine (Figure 5) configured to form a molded body by closing a first and second mold (paragraph 0002, opens and closes a mold attached to the fixed die plate and the moving die plate), comprising: 

a flow adjustment valve (paragraph 0014, flow rate control valve), a pressure adjustment valve (paragraph 0014, pressure control valve), and a path control valve (paragraph 0014, switching valve) included in the hydraulic circuit; and 
a multi-functional valve unit (hydraulic block 20 in Figure 1), 
wherein at least hydraulic mechanisms injecting the molten resin are driven by the hydraulic pressure (paragraphs 0008, 0014, discloses the hydraulic block controls the injection device 5); 
the flow adjustment valve adjusts a flow rate of the oil; the pressure adjustment valve adjusts the hydraulic pressure; the path control valve determines a conduction path of the oil in the hydraulic circuit (implicit in the disclosure); and 
the multi-functional valve unit integrally comprises the flow adjustment valve, the pressure adjustment valve, and the path control valve (paragraphs 0014).
The recitation “…in a state where a parison is disposed by injecting molten resin between first and second molds capable of being opened and closed, the first and second molds and maintaining pressure…” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Likewise, it is noted maintaining pressure applied to the first and second molds is intended use of the 
Suzuki teaches all the elements of claim 1 as discussed above but does not teach the opening and closing of the molds nor maintaining the pressure applied therebetween are driven by the hydraulic pressure.
In the same field of injection molding, Horigome teaches an injection molding apparatus (10 in Figure 1) comprising a single hydraulic circuit to improve energy saving (paragraph 0009).  The hydraulic circuit is configured to open and close a first and second mold by hydraulic pressure (paragraphs 0026-0027, 0032-0033).  Likewise, said hydraulic circuit is capable of maintaining the pressure applied between the first and second mold.  It is also noted Horigome discloses injection molding a parison disposed between said molds (Figure 4, paragraph 0002).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Suzuki to incorporate the teachings of Horigome and configured the hydraulic circuit to open and close the first and second molds for energy savings and/or efficiency.  This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Suzuki, as modified by Horigome, does not explicitly teach the path lengths between the multi-functional valve unit and the hydraulic mechanisms in the hydraulic circuit being greater than the path length between the pump and the multi-functional valve unit in the hydraulic circuit.  However, absent a showing of unexpected results, it is submitted one of ordinary skill in the art would have found it obvious to shorten the path length between the pump and the multi-functional valve unit to reduce pressure losses of the oil under general engineer practices.
Regarding claim 3, Suzuki, as modified by Horigome, further the multi-functional valve unit has a substantially rectangular parallelepiped shape (as shown in Figure 1 of Suzuki) but does teach the specific location of the flow adjustment valve, the pressure adjustment valve, and the path control valve with respect to the surface of the multi-functional valve unit.  However, absent a showing of criticality, it is submitted one of ordinary skill in the art would have providing said valves on the surface of the multi-functional valve unit as a matter of design choice.
Regarding claim 4, Suzuki, as modified by Horigome, teaches all the elements of claim 1 [*3] as discussed above but does not explicitly teach a plurality of channels in the multi-functional valve unit is provided so as to extend from a surface of the substantially rectangular parallelepiped along a direction perpendicular to the surface.  However, as disclosed in claim 3, .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, in view of Horigome, as applied to claim 1 above, and further in view of Ogura (JP 2006076229 A; of record).
Regarding claim 5, Suzuki, as modified by Horigome, teaches all the elements of claim 1 as discussed above and further teaches the molding machine being configured to have two stages (as shown in Figures 1 and 5 of Suzuki) and comprising a resin supply device for injecting the resin (injection device 5), wherein the resin supply device comprises an extruder for melting and kneading raw resin into molten resin (paragraph 0004, screw for plasticizing the injection material); the first and second molds and the multi-functional valve unit are disposed along a longitudinal direction of the extruder (as shown in Figures 1 and 5 of Suzuki) and the first and second molds are opened and closed along the longitudinal direction of the extruder (moving die plate 3 and fixed die plate 2).
Suzuki, as modified by Horigome, does not teach the first and second molds and the multi-functional valve unit are provided in a lower stage and the resin supply device is provided 
Ogura teaches injection molding apparatus (Figures 1-2) comprising an upper and lower stage.  A resin supply device comprising an extruder (17) is provided above the mold (bottom left portion in Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the resin supply device in a stage above the molds, as taught by Ogura, since Ogura indicates that such a configuration is conventional in the art and is suitable for molding foam products. This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Claim 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (JPS 60176737 A; of record, further translation as provided).
Regarding claim 6, Hamada teaches a molding machine (Figures 1-2) comprising: 
a hydraulic circuit (Figures 1-2, paragraph 0001); a hydraulic mechanism for injection (8); a hydraulic mechanism for opening and closing (9); an injection part (2); and first and second molds (mold opening/closing cylinder 1), 
wherein the hydraulic circuit conducts oil for generating hydraulic pressure (paragraph 0001, a variable hydraulic pump supplies pressure oil…to the switching valve); 
a variable hydraulic pump supplies pressure oil…to the switching valve); 
the injection part is driven by the hydraulic mechanism for injection (paragraph 0001) to inject molten resin (implicit in the disclosure) between the first and second molds;
the first and second molds are configured to be driven by the hydraulic mechanism for opening and closing (paragraph 0001); 
the hydraulic circuit comprises a first accumulator (18 in Figure 2) for accumulating oil; and 
the hydraulic mechanism for injection and the hydraulic mechanism for opening and closing are sequentially driven by hydraulic pressure generated by the oil discharged from the first accumulator (lines 74-79, pressure oil…is accumulated in the accumulator…and sent to the mold opening/closing cylinder…and is sent to the injection cylinder).
Hamada teaches all the elements of claim 6 as discussed above but does not teach the first and second molds are mounted on first and second platens.  However, it is submitted the use of platens to house molds thereon are well known and convention in injection molding.  It would have been obvious for one of ordinary skill in the art at the time of filing to have provided a first and second platen to hold the first and second mold to allowing changing of said molds.
Claim 6 additionally recites the limitation “to form a parison”.  This is intended use of the apparatus, and is given little patentable weight.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 
Regarding claim 11, Hamada further teaches an extruder for melting raw resin into molten resin (paragraph 0001, 2 is an injection cylinder, 3 is a screw; and plasticization of injection molding machines), but does not teach the first accumulator is disposed below the extruder and on a back side of the hydraulic mechanism for opening and closing.  However, absent a showing of criticality, it would have been obvious for one of ordinary skill in the art at the time of filing date to position the first accumulator below the extruder as a matter of design choice for the same purpose of storing and supplying oil.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada, in view of Yuan (US 2015/0132426 A1).
Regarding claim 7, Hamada teaches all the elements of claim 6 but does not teach the first accumulator is divided into a plurality of parts.  However, it is submitted it would have been obvious for one of ordinary skill in the art the time of filing to providing the first 
Alternatively, Yuan teaches a molding machine (Figure 7 and 10) comprising an accumulator (320).  Yuan further teaches the accumulator part of an accumulator subsystem (350) comprising a plurality of parts (paragraph 0036).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the accumulator subsystem as disclosed by Yuan, since Yuan indicates said subsystem is suitable for a molding machine.  This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada, in view of Takakura (JP 2009228706 A; of record, further translation as provided).
Regarding claim 8, Hamada teaches all the elements of claim 6 as discussed above but does not teach a hydraulic mechanism for pressure maintenance, wherein the hydraulic mechanism for pressure maintenance is driven by hydraulic pressure; the hydraulic mechanism for pressure maintenance is configured to maintain pressure applied to the first and second molds in a closed state; the hydraulic circuit comprises a second accumulator for storing oil; and the hydraulic mechanism for pressure maintenance is driven by hydraulic pressure generated by the oil discharged from the second accumulator.
Takakura discloses in injection control circuit for an injection device (Figures 4-5) comprising an accumulator (1 in Figures 6-7).  Takakura further discloses the accumulator 
Regarding claim 9, Hamada, as modified by Takakura, teaches all the elements of claim 8 as discussed above but does not teach the hydraulic pressure generated by the oil discharged from the second accumulator does not drive the hydraulic mechanism for opening and closing and the hydraulic mechanism for injection.  However, it is noted this pertains to the specific way the second accumulator is used, this is intended use of the apparatus, and is given little patentable weight.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada, in view of Nagai (JPH 04320822A; of record, further translation as provided).
Regarding claim 10, Hamada teaches all the elements of claim 6 as discussed above but does not teach a back-pressure adjustment valve for adjusting back pressure in the hydraulic mechanism for injection when molten resin is injected into the injection part.  However, it is submitted provide said element in a molding machine is well known and conventional in the art.
Nagai teaches an injection molding machine (Figures 1-2) comprising a back-pressure adjustment valve (9) so as to return oil to an oil source and improve the filling operation (paragraphs 0003-0007).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hamada to incorporate the teachings of Nagai and provided a back-pressure adjustment valve for the benefits as disclosed by Nagai, since Nagai indicates said element is well known and conventional in injection molding machines. This would constitute a simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(1).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada, in view of Ye (CN 201026661 Y; of record, further translation as provided).
Regarding claim 12, Hamada teaches all the elements of claim 6 as discussed above and further teaches an injection step of injecting, by being driven by the hydraulic mechanism for injection (paragraph 0001); a mold closing step of closing the first and second molds by being driven by the hydraulic mechanism for opening and closing (paragraph 0001), wherein the hydraulic mechanism for injection and the hydraulic mechanism for opening and closing are sequentially driven by hydraulic pressure generated by the oil discharged from the first accumulator (lines 74-79, pressure oil…is accumulated in the accumulator…and sent to the mold opening/closing cylinder…and is sent to the injection cylinder).
Hamada teaches all the elements of claim 12 as discussed above but does not teach manufacturing a foam molded body and injecting a molten resin between the first and second molds to form a parison.
In the same field of injection molding, Ye teaches a method of forming a foam molded body (Figures 1-4, paragraph 0006), comprising Ye a molten resin between a first and second mold (mold clamping unit 1).  Furthermore, Chen discloses the method and molding machine comprises the use of an accumulator (11) to drive a hydraulic circuit (paragraph 0023).
As both Hamada and Ye pertain to the injection molding comprises the use of hydraulic circuits and accumulators, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hamada to incorporate the teachings of Ye and formed a foam molded object with a reasonable expectation of success, since Ye indicates forming foam molded articles is suitable for like .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada, in view of Ye, as applied to claim 12 above, and further in view of Takakura.
Regarding claim 13, Hamada, as modified by Ye, teaches all the elements of claim12 as discussed above but does not teach a pressure maintenance step of maintaining pressure applied to the first and second molds in a closed state by a hydraulic mechanism for pressure maintenance, wherein the hydraulic mechanism for pressure maintenance is driven by hydraulic pressure generated by oil discharged from a second accumulator.
Takakura discloses in injection control circuit for an injection device (Figures 4-5) comprising an accumulator (1 in Figures 6-7).  Takakura further discloses the accumulator functions to drive a hydraulic mechanism for opening and closing of a cold clamping device (paragraphs 0044, 0048-0052).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hamada/Ye and provided an accumulator and hydraulic mechanism for opening and closing of the molds, as disclosed by Takakura, since Takakura indicates said configuration is conventional in the art and is suitable for molding foam products. This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.  While Hamada/Takakura does not teach pressure applied to the first and second molds is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schultz (US 2018/0229414 A1) discloses a hydraulic system for a molding apparatus comprising an accumulator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        7/02/2021

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748